Exhibit 10.10

LOGICVISION, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

     This Change of Control Severance Agreement (this “Agreement”), is made and
entered into effective as of November 11, 2008 (the “Effective Date”), by and
between James T. Healy (the “Executive”) and LogicVision, Inc., a Delaware
corporation (the “Company”). Certain capitalized terms used in this Agreement
are defined in Section 1 below.

RECITALS

     A. It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the
Executive and can cause the Executive to consider alternative employment
opportunities.

     B. The Board believes that it is in the best interests of the Company and
its shareholders to provide the Executive with an incentive to continue the
Executive’s employment and to maximize the value of the Company upon a Change of
Control for the benefit of its shareholders.

     C. In recognition of Executive’s service with the Company during which time
Executive’s leadership has been fundamental to the Company’s development and in
order to provide the Executive with enhanced financial security and sufficient
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control, the Board believes that it is imperative to provide the
Executive with certain severance benefits upon the Executive’s termination of
employment in connection with a Change of Control.

AGREEMENT

     In consideration of the mutual covenants herein contained and the continued
employment of the Executive by the Company, the parties agree as follows:

     1. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

          (a) Cause. “Cause” shall mean (i) commission of a felony, an act
involving moral turpitude, or an act constituting common law fraud, and which
has a material adverse effect on the business or affairs of the Company or its
affiliates or stockholders; (ii) intentional or willful misconduct or refusal to
follow the lawful instructions of the Board; or (iii) intentional breach of
Company confidential information obligations which has an adverse effect on the
Company or its affiliates or stockholders. For these purposes, no act or failure
to act shall be considered “intentional or willful” unless it is done, or
omitted to be done, in bad faith without a reasonable belief that the action or
omission is in the best interests of the Company.

-1-

--------------------------------------------------------------------------------

          (b) Change of Control. “Change of Control” shall mean the occurrence
of any of the following events:

               (i) the approval by the shareholders of the Company of a plan of
complete liquidation or dissolution of the Company or the closing of a sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition to a subsidiary of the Company or to an entity,
the voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such sale or disposition;

               (ii) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent directly or indirectly (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

               (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities.

     Notwithstanding the foregoing, the term “Change of Control” shall not be
deemed to have occurred if the Company files for bankruptcy protection, or if a
petition for involuntary relief is filed against the Company.

          (c) Involuntary Termination. “Involuntary Termination” shall mean:

               (i) without the Executive’s express written consent, a material
reduction in the Executive’s authority, duties or responsibilities relative to
the Executive’s authority, duties or responsibilities in effect immediately
prior to the Change of Control provided that no such material reduction shall be
deemed to occur solely by reason of the Company becoming a subsidiary or
division of an acquiring entity;

               (ii) without the Executive’s express written consent, a material
reduction by the Company of the Executive’s base compensation as in effect
immediately prior to the Change of Control;

               (iii) without the Executive’s express written consent, the
relocation of the Executive’s principal place of employment to a facility or a
location more than fifty (50) miles from the Executive’s current location;

               (iv) any termination of the Executive by the Company which is not
effected for Cause; or

-2-

--------------------------------------------------------------------------------

               (v) the failure of the Company to obtain the assumption of this
Agreement or any other agreement between the Company and Executive by any
successors contemplated in Section 7 below.

     A termination shall not be considered an “Involuntary Termination” unless
the Executive provides notice to the Company of the existence of the condition
described in subsections (i), (ii), (iii) or (v) above within ninety (90) days
of the initial existence of such condition, and the Company fails to remedy the
condition within thirty (30) days following the receipt of such notice.

          (d) Termination Date. “Termination Date” shall mean the effective date
of any notice of termination delivered by one party to the other hereunder.

     2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied.

     3. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law.

     4. Severance Benefits.

          (a) Involuntary Termination in Connection with a Change of Control. If
the Executive’s employment with the Company terminates as a result of an
Involuntary Termination on or at any time within three (3) months before or
twelve months (12) months after a Change of Control, and the Executive signs and
does not revoke a standard release of claims with the Company in a form
reasonably acceptable to the Company, then the Executive shall be entitled to
the following severance benefits (it being understood that no such benefits
shall accrue and be payable (or take effect, as the case may be) unless and
until a Change in Control occurs):

               (i) 150% of the Executive’s annual base salary as in effect as of
the Termination Date, less applicable withholding, payable in a lump sum within
thirty (30) days of the Involuntary Termination or, if later, the Change in
Control;

               (ii) 150% of the Executive’s target bonus plus target commission
for the fiscal year in which the Termination Date occurs, less applicable
withholding, payable in a lump sum within thirty (30) days of the Involuntary
Termination or, if later, the Change in Control;

               (iii) acceleration of the vesting and exercisability of all of
the Executive’s options to acquire common stock of the Company or its successor,
or the parent of either, to the extent outstanding, or of any deferred
compensation into which the Executive’s stock options were converted upon the
Change of Control; and

               (iv) reimbursement by the Company of the group health
continuation coverage premiums for the Executive and the Executive’s eligible
dependents under Title X of the Consolidated Budget Reconciliation Act of 1985,
as amended (“COBRA”) as in effect through the lesser of (x) twelve (12) months
from the date of such termination, (y) the date upon which the Executive and the
Executive’s eligible dependents become covered under similar plans or (z) the
date the Executive no longer constitutes a “Qualified Beneficiary” (as such term
is defined in Section 4980B(g) of the Code); provided, however, that the
Executive will be solely responsible for electing such coverage within the
required time period; and provided further, however, that payment of the
reimbursement shall not be made prior to the Change in Control, but shall be
deferred and paid within thirty (30) days after the Change in Control.

-3-

--------------------------------------------------------------------------------

          (b) Termination Apart from a Change of Control. If the Executive’s
employment with the Company terminates other than as a result of an Involuntary
Termination on or within three (3) months before or twelve (12) months after a
Change of Control then the Executive shall not be entitled to receive severance
or other benefits hereunder.

          (c) Accrued Wages and Vacation; Expenses. Without regard to the reason
for, or the timing of, the Executive’s termination of employment: (i) the
Company shall pay the Executive any unpaid wages due for periods prior to the
Termination Date; (ii) the Company shall pay the Executive all of the
Executive’s accrued and unused vacation through the Termination Date; and (iii)
following submission of proper expense reports by the Executive, the Company
shall reimburse the Executive for all expenses reasonably and necessarily
incurred by the Executive in connection with the business of the Company prior
to the Termination Date. These payments shall be made promptly upon termination
and within the period of time mandated by law.

     5. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Executive’s benefits under this Agreement
shall be either:

     (a) delivered in full or

     (b) delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

     Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 5 shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. Any reduction in benefits required pursuant to
this Section 5 shall occur in the order that provides the maximum economic
benefit to the Executive.

-4-

--------------------------------------------------------------------------------

     6. Section 409A; Delayed Commencement of Benefits. Notwithstanding any
provision to the contrary in this Agreement:

          (a) No cash severance and no Company-paid health care coverage to
which the Executive otherwise becomes entitled under this Agreement shall be
made or provided to the Executive prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of the Executive’s “separation
from service” with the Company (as such term is defined in Treasury Regulations
issued under Code Section 409A) or (ii) the date of the Executive’s death, if
the Executive is deemed at the time of such separation from service to be a
“specified employee” within the meaning of that term under Code Section 409A and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments and benefits
deferred pursuant to this Section 6 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to the Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. The
Executive shall be entitled to interest on the deferred benefits and payments
for the period the commencement of those benefits and payments is delayed by
reason of Code Section 409A(a)(2), with such interest to accrue at the prime
rate in effect from time to time during that period and to be paid in a lump sum
upon the expiration of the deferral period.

          (b) The date of the Executive’s termination of employment for purposes
of determining the date that any payment or benefit which is treated as
nonqualified deferred compensation under Section 409A of the Code is to be paid
or provided (or in determining whether an exemption to such treatment applies),
shall be the date on which the Executive has incurred a “separation from
service” as such term is defined in Treasury Regulations issued under Code
Section 409A.

          (c) In each case where this Agreement provides for the payment of an
amount that constitutes nonqualified deferred compensation under Section 409A to
be made to the Executive within a designated period (e.g., within 30 days after
the date of termination ) and such period begins and ends in different calendar
years, the exact payment date within such range shall be determined by the
Company, in its sole discretion, and the Executive shall have no right to
designate the year in which the payment shall be made.

     7. Successors.

          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.

-5-

--------------------------------------------------------------------------------

          (b) Executive’s Successors. Without the written consent of the
Company, the Executive shall not assign or transfer this Agreement or any right
or obligation under this Agreement to any other person or entity.
Notwithstanding the foregoing, the terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

     8. Notices.

          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to the Executive at the home address which the
Executive most recently communicated to the Company in writing. In the case of
the Company, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Secretary.

          (b) Notice of Termination. Any termination by the Company for Cause or
by the Executive as a result of an Involuntary Termination shall be communicated
by a notice of termination to the other party hereto given in accordance with
this Section 8. Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the Termination Date (which shall be not more than
thirty (30) days after the giving of such notice). The failure by the Executive
to include in the notice any fact or circumstance which contributes to a showing
of Involuntary Termination shall not waive any right of the Executive hereunder
or preclude the Executive from asserting such fact or circumstance in enforcing
the Executive’s rights hereunder, subject to the requirements of Section 1(c).

     9. Non-Solicitation and Non-Competition.

          (a) Non-Solicitation. Until the date that is eighteen (18) months from
the date of termination of the Executive’s employment with the Company, the
Executive agrees and acknowledges that the Executive shall not either directly
or indirectly solicit, induce, attempt to hire, recruit, encourage, take away,
hire any employee of the Company or cause an employee to leave his or her
employment either for the Executive or for any other entity or person. Upon any
breach of this Section 9, all severance payments pursuant to this Agreement
shall immediately cease.

          (b) Non-Competition. Until the date Executive ceases to provide
services to the Company (or any parent or subsidiary of the Company) or, if
later, the date through which severance is payable pursuant to Section 4,
Executive agrees to not, directly or indirectly, engage in (whether as an
employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor have any ownership interest in or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that competes with Company (or any parent or
subsidiary of the Company); provided, however, that Executive shall not be
prohibited from owning, solely as an investment, up to 1% of the stock of a
publicly traded corporation or up to 5% of the equity of a non-publicly traded
company.

-6-

--------------------------------------------------------------------------------

     10. Arbitration.

     Any controversy involving the construction or application of any terms,
covenants or conditions of this Agreement, or any claims arising out of any
alleged breach of this Agreement, will be governed by the rules of the American
Arbitration Association and submitted to and settled by final and binding
arbitration in Santa Clara County, California, except that any alleged breach of
the Executive’s confidential information obligations shall not be submitted to
arbitration and instead the Company may seek all legal and equitable remedies,
including without limitation, injunctive relief.

     11. Miscellaneous Provisions.

          (a) No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Executive may receive from any
other source.

          (b) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

          (c) Integration. This Agreement represents the entire agreement and
understanding between the parties with respect to the payment of severance or
other benefits if the Executive’s employment with the Company terminates as a
result of an Involuntary Termination within three months before or twelve (12)
months following a Change of Control, and supersedes all prior or
contemporaneous agreements, whether written or oral, with respect thereto,
including, without limitation, the original agreement between the parties dated
as of February 15, 2006; provided, however, that this Agreement does not
supersede any agreement in respect of the payment of severance or other benefits
in circumstances pursuant to which benefits would not be payable hereunder.

          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

          (e) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

-7-

--------------------------------------------------------------------------------

          (f) Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.

          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

* * *

[Remainder of this page intentionally left blank.]

-8-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties has executed this amended and
restated Agreement, in the case of the Company by its duly authorized officer or
member of the Board of Directors, as of the day and year first above written.

COMPANY:      LOGICVISION, INC.      By:  /s/ Gregg Adkin      Gregg Adkin      
Title:    Chairman of the Board       Date:  November 12, 2008    EXECUTIVE: 
/s/ James T. Healy    Signature      James T. Healy    Printed Name      Date: 
  November 12, 2008 


-9-

--------------------------------------------------------------------------------